 1   Amanda Moran, #311090
     MORAN LAW FIRM
 2   1330 “L”, Street, Suite A
     Fresno, CA 93721-1720
 3   Tel: (559) 264-2688
     Fax:(559) 264-2683
 4
 5
     Attorney for Defendant, David Bruce II
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
10
11                                                    )
     THE UNITED STATES OF AMERICA,                    )   Case No.: 1:17-cr-00077-DAD-BAM
12                                                    )
                     Plaintiff,                       )   STIPULATION TO CONTINUE DAVID
13                                                    )   BRUCE PROCEEDINGS TO APRIL 22
            vs.                                       )
14                                                    )   Date: April 22, 2019
     David G. Bruce II,                               )   Time: 10 A.M.
15                                                    )   Dept: 5
                     Defendant                        )
16                                                    )
                                                      )
17                                                    )
18
19
     IT IS HEREBY STIPULATED by and between the parties and their respective attorneys of
20
     record hereto as follows:
21
22
            1. The parties agree that any legal matter that is to be heard within the U.S. District Court
23
                  in the Eastern District regarding David G. Bruce II, be continued to April 22, 2019
24          2. The parties agree that Legal Counsel for David G. Bruce II is currently in trial within
25                the Fresno County Superior Court representing another client in a State matter.
26
27
28
            3. The parties agree that upon the completion of Ms. Moran’s State Case, the David G.
 1
                 Bruce matter shall be heard on April 22, 2019.
 2
 3
 4
 5
     Dated: 4/10/19                                      Respectfully Submitted,
 6
                                                         MORAN LAW FIRM
 7
 8                                                       /s/ Amanda Moran
                                                         ___________________________
 9                                                       Amanda Moran
10                                                       Attorney for David Bruce II
11
12
13
14
15   Dated: 4/10/19
                                                         /s/ Vincenza Rabenn
16                                                       _____________________________
                                                         Vincenza Rabenn
17
                                                         Assistant U.S. Attorney
18
19                                               ORDER
20
            The bail review hearing currently set for April 17, 2019 is continued to April 22, 2019 at
21
     10:00 AM.
22
23
     IT IS SO ORDERED.
24
25      Dated:     April 10, 2019
                                                       UNITED STATES DISTRICT JUDGE
26
27
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
